PER CURIAM.
These consolidated interlocutory appeals and petitions for writs of prohibition challenge the jurisdiction of the circuit court to enter orders enjoining the Department of Transportation from awarding road construction contracts to White Construction Company during the pendency of administrative proceedings initiated by Anderson Columbia to protest the bid proceedings on the basis that .White was not the lowest responsible bidder. We agree with the Department’s position that the circuit court erred in exercising subject-matter jurisdiction over the cause, as Anderson had an adequate administrative remedy available to it under chapter 120. See State ex rel. Department of General Services v. Willis, 344 So.2d 580 (Fla. 1st DCA 1977).1 Accordingly, we vacate the orders granting injunctive relief and grant the petitions for writs of prohibition.
ZEHMER, C.J., DAVIS, J., and WENTWORTH, Senior Judge, concur.

. We have considered the supplemental authority filed by Anderson but find the cases to be unpersuasive or inapposite. Anderson presently has pending before this court three consolidated appeals challenging the Department's actions concerning its bid protests.